                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Danielle Taylor,                                        Civ. No. 20-0817 (NEB/BRT)

                       Plaintiff,

  v.                                                            ORDER

  Osterbauer, LLC; and Osterbauer Law
  Firm, LTD,

                       Defendants.



       IT IS HEREBY ORDERED that:

       1.    The application to proceed in forma pauperis of Plaintiff Danielle Taylor

(Doc. No. 2) is GRANTED.

       2.     Taylor must submit a properly completed Marshal Service Form (Form

USM-285) for each Defendant. If Taylor does not complete and return the Marshal

Service Forms within 30 days of this Order’s date, the Court will recommend that this

matter be dismissed without prejudice for failure to prosecute. Marshal Service Forms

will be provided to Taylor by the Court.

       3.     After the return of the completed Marshal Service Forms, the Clerk of

Court is directed to seek waiver of service from the Defendants, consistent with Rule 4(d)

of the Federal Rules of Civil Procedure.

       4.     If a Defendant fails without good cause to sign and return a waiver

within 30 days of the date that the waiver is mailed, the Court will impose upon that
Defendant the expenses later incurred in effecting service of process. Absent a showing

of good cause, reimbursement of the costs of service is mandatory and will be imposed in

all cases in which a Defendant does not sign and return a waiver of service form. See

Fed. R. Civ. P. 4(d)(2).




  Dated: March 30, 2020                         s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
